By the petition filed and now under consideration, we are called upon to decide whether the product known and called 3.2 beer can be legally sold under the existing statutes and city ordinances predicated thereon.
By consent of respective parties hereto, and by their joint request, all questions of procedure and other technical questions are to be pretermitted, and the sole question, above stated, be decided upon its merits under the law as it now exists.
From this viewpoint, this court, sitting en banc, has given careful and attentive consideration to the points of decision involved, and we have reached the conclusion that the demurrers to the petition for writ of prohibition are in point and well taken, and said demurrers are sustained.
The petition and demurrers thereto clearly raise the question above stated. There appears no good reason why we should indulge in an extended discussion.
Demurrer sustained; writ denied.